 Case 2:20-cv-02291-DOC-KES Document 102 Filed 05/12/20 Page 1 of 7 Page ID #:1314




 1 MICHAEL FEUER, City Attorney
   KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
 2
   SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 3 GABRIEL DERMER, Assistant City Attorney (SBN 229424)
   ARLENE N. HOANG, Deputy City Attorney (SBN 193395)
 4
   JESSICA MARIANI, Deputy City Attorney (SBN 280748)
 5 200 N. Main Street, City Hall East, 7th Floor
   Los Angeles, CA 90012
 6
   Telephone 213-978-4681
 7 Facsimile 213-978-7011
   scott.marcus@lacity.org
 8
 9 Attorneys for Defendant CITY OF LOS ANGELES
10
11                       UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13 LA ALLIANCE FOR HUMAN RIGHTS, et al.,         Case No.: 2:20-cv-02291-DOC-KES
                                                 Assigned to Judge David O. Carter
14
              Plaintiffs,
15                                               DEFENDANT CITY OF LOS
       vs.                                       ANGELES STATUS
16                                               CONFERENCE REPORT
17 CITY OF LOS ANGELES, a municipal entity;
18 COUNTY OF LOS ANGELES, a municipal            Status Conference
   entity; and DOES 1 through 10 inclusive,      Date: May 13, 2020
19                                               Time: 10:00 a.m.
20                Defendants.                    Location: 501 S. Spring St.

21
22
23
24
25
26
27
28

                DEFENDANT CITY OF LOS ANGELES STATUS CONFERENCE REPORT
 Case 2:20-cv-02291-DOC-KES Document 102 Filed 05/12/20 Page 2 of 7 Page ID #:1315




 1         Defendant City of Los Angeles (City) respectfully submits this status conference
 2 report in response to the Court’s May 9, 2020 Omnibus Order. [Dkt. 99.]
 3         (1)   Settlement Negotiations
 4         The City is prepared to discuss, within the framework of its previous submission
 5 concerning settlement discussions, the issues listed in the Omnibus Order at the status
 6 conference scheduled for Wednesday, May 13, 2020.
 7         (2)   Caltrans Properties
 8         The Omnibus Order sets forth a different procedure than what was agreed to in
 9 court amongst the parties and Caltrans at the May 7 hearing. [Dkt. 99, 2.] At the
10 hearing, the City agreed to provide Caltrans, by Thursday, May 14, 2020, with a list of
11 use assumptions for each of the 15 properties located in the City of Los Angeles that were
12 identified by Caltrans as potentially available for use for homeless shelters. Caltrans
13 agreed to respond to the City by May 28, 2020, with any environmental restrictions or
14 conditions that would apply to those uses on those properties. The City would then
15 prepare plans by June 11, 2020, for those Caltrans properties the City intend to move
16 forward with, including the types of accommodations that will be used on each.
17         The City will provide Caltrans with the use assumptions by May 14.
18         (3)   List of City-Owned Properties
19         The City understands that the Court feels it has received conflicting information
20 about publicly-owned properties that are available for potential use as homeless shelters.
21 Unfortunately, different information has been provided at different times from different
22 sources, often addressing different issues or questions.
23       For example, as set forth in the Omnibus Order, the Chief Legislative Analyst
24 (CLA) identified 19 properties in response to the City Council’s motion asking for a
25 report on vacant and underused City properties that can be used for emergency housing
26 and safe camping. [Dkt. 99, 2.] The City previously submitted to the Court a list of
27 parking lots owned by the City’s Department of Transportation (LADOT) which the City
28 Administrative Officer’s Asset Management Group had reviewed in the City’s ongoing
                                            1
                  DEFENDANT CITY OF LOS ANGELES STATUS CONFERENCE REPORT
 Case 2:20-cv-02291-DOC-KES Document 102 Filed 05/12/20 Page 3 of 7 Page ID #:1316




 1 efforts to identify locations for potential use as additional safe parking sites. [Dkt. 88,
 2 Ex. B.] Some of the properties on the CLA’s list, which looked for vacant or underused
 3 properties, were also included in LADOT list, which focused exclusively on parking lots.
 4 Similarly, the “42 sites for emergency shelters” identified by the City’s Department of
 5 Recreation and Parks (RAP) that were noted in the CLA’s report (referenced on page 3
 6 the Omnibus Order [Dkt. 99]) are the emergency shelters that the City set up at recreation
 7 centers under the Mass Shelter Expansion Program (MSEP), which has been previously
 8 reported to the Court [Dkt. 43, 54, 65] and is updated below.
 9         The City is still in the process of compiling a list of all City-owned properties
10 available for potential use as permanent and/or interim housing, safe parking, or other
11 facilities for persons experiencing homelessness. The current list is attached hereto as
12 Exhibit A. As the City continues to compile and refine this list, it will update the Court
13 and the parties.
14         Many of the locations listed on Exhibit A have not been analyzed for feasibility,
15 and, as a result, the City is unable to present a list limited to “only those properties free of
16 recognized environmental and health hazards.” Several considerations go into
17 determining whether a site is feasible for any use—including as a homeless shelter or safe
18 parking location—including size, shape, location, zoning, utility access, fire safety, and
19 funding. Typically, initial or “Phase I” environmental reviews, which take significant
20 amounts of time (6-8 weeks), money (approximately $7,000), and other resources, are
21 performed after a location is determined to be feasible based on the other factors.
22 Otherwise, the City would waste considerable amounts of time, money, and resources
23 conducing environmental reviews on hundreds of locations that were never practicable
24 for use in addressing homelessness.
25         (4)    Recreation Center Emergency Shelters
26         There are now 26 recreation centers in parks across the City that are serving as
27 emergency shelters under the MSEP, providing over 1,000 shelter beds during the
28 COVID-19 crisis. As the Court notes, the City is in the process of developing “guidance
                                             2
                   DEFENDANT CITY OF LOS ANGELES STATUS CONFERENCE REPORT
 Case 2:20-cv-02291-DOC-KES Document 102 Filed 05/12/20 Page 4 of 7 Page ID #:1317




 1 on when to reopen park facilities to the public, recommendations on how safely to do so,
 2 a strategy on transitioning the parks serving as shelters back to recreation centers, and the
 3 cost associated with this plan.” [Dkt. 99, p. 4.] The report back to Council to be
 4 provided by the CLA and RAP requested by the Court is not yet final. The final report
 5 will be provided to the Court upon its completion.
 6 Dated: May 12, 2020              MICHAEL N. FEUER, CITY ATTORNEY
 7
 8                                  By: /s/ Scott Marcus
 9                                     Scott Marcus
                                       Senior Assistant City Attorney
10                                     Attorneys for Defendant
                                         CITY OF LOS ANGELES
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            3
                  DEFENDANT CITY OF LOS ANGELES STATUS CONFERENCE REPORT
 Case 2:20-cv-02291-DOC-KES Document 102 Filed 05/12/20 Page 5 of 7 Page ID #:1318




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                        EXHIBIT A
                                          4
                DEFENDANT CITY OF LOS ANGELES STATUS CONFERENCE REPORT
                                                               City Owned Property - Potential Housing and Homeless Facilities Sites
                                            Department (if blank,
        Address              APN       CD        then GSD)           Current Use               Future Planned Use / Status                          Constraints                       Potential Use
                                                                                                                                                                                       Safe Parking
                                                                                                                                                                                    Affordable Housing
     117 S Ave 58         5492011900   1            DOT             LADOT Lot #673                       None                           May require replacement public parking        Bridge Housing
                                                                                                                                    Site was evaluated by CAO as a Safe Parking
    12225 Ventura         2367017900   2            DOT             LADOT Lot #690                 Parking Structure                                     site                          Safe Parking
                                                                                         Due diligence in progress for potential                                                       Safe Parking
                                                                                        economic impact of converting the lot to                                                      Bridge Housing
   7131 Canby Ave         2125001900   3            DOT             LADOT Lot #622                 affordable housing                                      n/a                      Affordable Housing
                                                                                                                                       Building leased to nonprofit, parking lot
                                                                                                                                   already used as a safe parking site. Space for      Safe Parking
                                                                                      Central City Neighborhood Partners, a Family      relocating nonptofit would need to be         Bridge Housing
  501 S. Bixel Street     5152001900   1                            Nonprofit Lease                  Source Center                        identified or reconstructed on site.      Affordable Housing
                                                                                                                                            Less than 10,000 square feet
  239 W. 86th Place       6040013901   8            DOT             LADOT Lot #700                                                  Does not require replacement public parking        Safe Parking
                                                                                                                                                                                       Safe Parking
                                                                                                                                                                                      Bridge Housing
    8509 Broadway         6040005900   9            DOT              Safe Parking               Active Safe Parking lot             Does not require replacement public parking     Affordable Housing
                                                                                                                                                                                       Safe Parking
                                                                                                                                                                                      Bridge Housing
     2418 Daly St         5204012900   1            DOT             LADOT Lot #628                                                     May require replacement public parking       Affordable Housing
                                                                                                                                                                                       Safe Parking
                                                                                                                                                                                      Bridge Housing
   120 S Avenue 58        5492002900   1            DOT             LADOT Lot #638                                                     May require replacement public parking       Affordable Housing
                                                                                                                                                                                       Safe Parking
                                                                                                                                                                                      Bridge Housing
    116 S Avenue 56       5468025900   1            DOT             LADOT Lot #639                                                    May require replacement public parking        Affordable Housing
                                                                                                                                                                                                  g
      221 Avenue 22       5204006900   1            DOT             LADOT Lot #657                                                    May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
    5033 Lincoln Ave      5477001901   1            DOT             LADOT Lot #669                                                    May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
    124 S Avenue 57       5468032901   1            DOT             LADOT Lot #672                                                    May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
  11320 Chandler Blvd     2350012920   2            DOT             LADOT Lot #602              Active Safe Parking site              May require replacement public parking          Bridge Housing
  5001 N Vineland Ave     2353019801   2            DOT             LADOT Lot #747                                                       Not feasible due to configuration                  n/a
  5161 N Vineland Ave     2353019800   2            DOT             LADOT Lot #767                                                       Not feasible
                                                                                                                                               q      due
                                                                                                                                                       p to configuration
                                                                                                                                                                  p      p    g             n/a
   7134 Remmet Ave        2111027900   3            DOT             LADOT Lot #618                                                               Under 10,000 s.f.                     Safe Parking
                                                                                                                                                                                                  g
   7120 Baird Avenue      2126007900   3            DOT             LADOT Lot #621              Parking Study Underway                May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
      7222 Baird Ave      2118029900   3            DOT             LADOT Lot #624              Parking Study Underway                May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
     7130 Darby Ave       2125003900   3            DOT             LADOT Lot #640              Parking Study Underway              Does not require replacement public parking       Bridge Housing
   7219 Remmet Ave        2111019902   3            DOT             LADOT Lot #644                                                    May require replacement public parking           Safe Parking
                                                                                                                                                                                                  g
     7220 Jordan Ave      2111020900   3            DOT             LADOT Lot #674                                                    May require replacement public parking          Bridge Housing
   7141 Remmet Ave        2111026900   3            DOT             LADOT Lot #687                                                    May require replacement public parking           Safe Parking
                                                                                                                                                                                                  g
     7128 Jordan Ave      2111025900   3            DOT             LADOT Lot #704                                                    May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
 21901 W Costanso St      2169003902   3            DOT             LADOT Lot #705                                                    May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
   7246 Baird Avenue      2118029902   3            DOT             LADOT Lot #712              Parking Study Underway                May require replacement public parking          Bridge Housing
   7117 Remmet Ave        2111026902   3            DOT             LADOT Lot #725                                                    May require replacement public parking           Safe Parking
                                                                                                                                                                                                  g
   728 S Cochran Ave      5089003901   4            DOT             LADOT Lot #614                                                    May require replacement public parking          Bridge Housing
     1451 Gardner St      5550025013   4            DOT             LADOT Lot #619                                                       Not feasible due to configuration                  n/a
    4642 Russell Ave      5590020900   4            DOT             LADOT Lot #675                                                    May require replacement public parking           Safe Parking
                                                                                                                                                                                                  g
 209 N. Larchmont Blvd    5515018900   4            DOT             LADOT Lot #694                                                    May
                                                                                                                                        y require
                                                                                                                                            q     replacement
                                                                                                                                                    p          p      parking
                                                                                                                                                               public p     g         Bridge Housing
                                                                                                                                                                                                  g
15314 W. Dickens Street   2276040022   4            DOT             LADOT Lot #762                                                  Managed as DOT lot, but not owned by City         Bridge Housing
   14758 Ventura Blvd         K        4            DOT             LADOT Lot #799                                                    May require replacement public parking           Safe Parking
                                                                                                                                                                                                  g
    2386 Malcolm Ave      4320004900   5            DOT             LADOT Lot #685                                                    May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
    2367 Prosser Ave      4320013901   5            DOT             LADOT Lot #698                                                    May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
    2377 Midvale Ave      4322004903   5            DOT             LADOT Lot #707                                                    May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
   2371 Overland Ave      4320005902   5            DOT             LADOT Lot #715                                                    May require replacement public parking          Bridge Housing
                                                                                                                                                                                                  g
    14521 Friar Street    2241004900   6            DOT             LADOT Lot #609          Pending Community Plan update             May require replacement public parking          Bridge Housing
                                                                                                                                                                                                         Case 2:20-cv-02291-DOC-KES Document 102 Filed 05/12/20 Page 6 of 7 Page ID #:1319
                                                                                                                                                                   g
  14532 Gilmore Street   2236023900    6   DOT   LADOT Lot #610      Pending Community Plan update         May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
   14607 Sylvan Street   2241006900    6   DOT   LADOT Lot #620      Pending Community Plan update         May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
      14517 Erwin St     2241012901    6   DOT   LADOT Lot #630      Pending Community Plan update         May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
  14402 Gilmore Street   2237024900    6   DOT   LADOT Lot #631      Pending Community Plan update         May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
     5349 S 11th Ave     5006007900    8   DOT   LADOT Lot #632                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
       5701 11th Ave     5006009902    8   DOT   LADOT Lot #634                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
    323 W. 87th Street   6040014905    8   DOT   LADOT Lot #665   Pending Parking Review/Crenshaw Line   Does not require replacement public parking   Bridge Housing
                                                                                                                                                                   g
    237 W 87th Street    6040015900    8   DOT   LADOT Lot #666   Pending Parking Review/Crenshaw Line   Does not require replacement public parking   Bridge Housing
                                                                                                                                                                   g
   682 S Vermont Ave     5077010902   10   DOT   LADOT Lot #691                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
   601 S. Vermont Ave    5502025900   10   DOT   LADOT Lot #692                                            May require replacement public parking      Bridge Housing
4702 W Washington Blvd   5061016904   10   DOT   LADOT Lot #749                                            May require replacement public parking       Safe Parking
                                                                                                                                                                   g
    4318 Degnan Blvd     5024019906   10   DOT      Laydown                                                May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
     2010 S Pisani Pl    4241028906   11   DOT   LADOT Lot #613                                            May require replacement public parking      Bridge Housing
     1411 Electric Ave   4241036904   11   DOT   LADOT Lot #616                                            May require replacement public parking       Safe Parking
                                                                                                                                                                   g
     1511 Electric Ave   4241036905   11   DOT   LADOT Lot #617                                               Not feasible due to configuration        Bridge Housing
                                                                                                                                                                   g
     1540 Purdue Ave                  11   DOT   LADOT Lot #645                                            May require replacement public parking      Bridge Housing
      1516 Barry Ave                  11   DOT   LADOT Lot #651                                            May require replacement public parking       Safe Parking
                                                                                                                                                                   g
      1530 Butler Ave                 11   DOT   LADOT Lot #652                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
     1547 Corinth Ave                 11   DOT   LADOT Lot #653                                            May require replacement public parking      Bridge Housing
     11312 Idaho Ave                  11   DOT   LADOT Lot #655                                            May require replacement public parking       Safe Parking
                                                                                                                                                                   g
      1615 Colby Ave                  11   DOT   LADOT Lot #656                                            May require replacement public parking      Bridge Housing
 15216 W Sunset Blvd                  11   DOT   LADOT Lot #681                                            May require replacement public parking       Safe Parking
                                                                                                                                                                   g
       2150 Dell Ave                  11   DOT   LADOT Lot #701                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
       301 S Main St                  11   DOT   LADOT Lot #740                                            May require replacement public parking      Bridge Housing
   1301 S Electric Ave                11   DOT   LADOT Lot #759                                               Not feasible due to configuration              n/a
  1600 Irving Tabor Ct                11   DOT   LADOT Lot #760                                               Not feasible due to configuration              n/a
    1608 S Pacific Ave                11   DOT   LADOT Lot #761                                            May require replacement public parking       Safe Parking
                                                                                                                                                                   g
      1147 Echo Park                  13   DOT   LADOT Lot #643                                            May require replacement public parking      Bridge Housing
      3528 Larga Ave                  13   DOT   LADOT Lot #646                                               Not feasible due to configuration              n/a   g
  1152 Lemoyne Street                 13   DOT   LADOT Lot #662                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
    1146 Logan Street                 13   DOT   LADOT Lot #663                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
   1146 Glendale Blvd                 13   DOT   LADOT Lot #676                                            May require replacement public parking      Bridge Housing
    1711 Sunset Blvd                  13   DOT   LADOT Lot #679                                            May require replacement public parking       Safe Parking
    3528 Garden Ave                   13   DOT   LADOT Lot #711                                               Not feasible due to configuration              n/a   g
     4883 Navarro St                  14   DOT   LADOT Lot #664                                          Does not require replacement public parking   Bridge Housing
                                                                                                                                                                   g
     5058 Meridian St                 14   DOT   LADOT Lot #668                                          Does not require replacement public parking   Bridge Housing
                                                                                                                                                                   g
     5063 Caspar Ave                  14   DOT   LADOT Lot #686                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
        474 W 8th St                  15   DOT   LADOT Lot #647                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                   g
        445 W 5th St                  15   DOT   LADOT Lot #683                                            May require replacement public parking      Bridge Housing
       460 W 7th St.                  15   DOT   LADOT Lot #684                                            May require replacement public parking       Safe Parking
     835 Avalon Blvd                  15   DOT   LADOT Lot #696                                            May require replacement public parking       Safe Parking
                                                                                                                                                                   g
       529 W 11th St                  15   DOT   LADOT Lot #699                                          Does not require replacement public parking   Bridge Housing
        396 W 6th St                  15   DOT   LADOT Lot #735                                            May require replacement public parking       Safe Parking
                                                                                                                                                                   g
        528 W 7th St                  15   DOT   LADOT Lot #766                                            May require replacement public parking      Bridge Housing
                                                                                                                                                                        Case 2:20-cv-02291-DOC-KES Document 102 Filed 05/12/20 Page 7 of 7 Page ID #:1320
